CHRIS DANIEL
4g&                            HARRIS COUNTY DISTRICT CLERK

                 CORRECTION LETTER - MOTION FOR NEW TRIAL FILED
                                                                              FILED IN
July 28, 2015                                                          14th COURT OF APPEALS
                                                                          HOUSTON, TEXAS
MARK RUBAL                                                             9/16/2015 12:15:45 PM
ATTORNEY OF RECORD                                                     CHRISTOPHER A. PRINE
15150 MIDDLEBROOK DR. STE A                                                     Clerk
HOUSTON, TX 77058

Defendant’s Name: JULIAN THOMAS VALDEZ

Cause No: 1373128

Court:   248th DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 6/25/15
Sentence Imposed Date: 6/25/15
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: MARK RUBAL
Motion for New Trial Filed: 7/24/15



Sincerely,


S. NORRIS

Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    LOUISE STECKLER (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 465! Houston, Texas 77210-4651